 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrest Industries CorpandLocal 1922,InternationalBrotherhood of ElectricalWorkers,AFL-CIOCases 29-CA-10979 and 29-CA-1107624 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 28 February 1985 Administrative Law JudgeSteven Davis issued the attached decision The Respondent filed exceptions and a supporting brief,theGeneral Counsel filed cross exceptions and asupporting brief and the Respondent filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judges rulings findings,' andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Crest IndustriesCorp, Deer Park, New York its officers,agents, successors, and assigns, shall take the actionset forth in the OrderITheRespondent has excepted to some of the judge scredibility findrags TheBoard s establishedpolicy is notto overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd188 F 2d362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings2Member Dennis agrees that the Respondent s poll was lawful underBoard precedent interpretingStruksnesConstructionCo165NLRB 1062(1967) In these circumstancesshe finds itunnecessary to rely onRossmore House269 NLRB 1176 (1984)Because Member Dennis agrees that the Respondent is obligated tobargain with the Union based on the resultsof the pollshe finds it unnecessary to decide whether a bargainingorder shouldissueunderNLRB Y Gissel Packing Co395 U S 575 (1969)BeatriceKornbluhEsqBrooklynNew 1 ork for theGeneral CounselJ Leonard Samansky EsqNew York New York forthe RespondentDECISIONSTATEMENT OF THE CASESTEVEN DAVIS Administrative Law Judge Pursuantto a charge filed by Local 1922 International Brotherhood of ElectricalWorkersAFL-CIO (the Union) inCase29-CA-10979 on January 13 1984 1 and a chargefiled by theUnion in Case29-CA-11076 on March 2complaintswhich were later consolidated for hearingwere issued by Region 29 of the National Labor RelationsBoard on February 28 and May 8 respectivelyagainstCrest IndustriesCorp (Respondent)The complaints allege that about January 5 a majority of the employees in an appropriate unit designated and selectedtheUnion as their collective bargaining representativeand on that date Respondent(a) refused the Union s request for recognition(b) interrogated and polled its employees concerning their membership in the Union anddetermined that a majority of the employees wished tobe represented by the Union(c) threatened its employeeswith discharge to induce them to refrain from becoming or remaining members of the Union or assistingitand (d)threatened to call the police unless unionagents left its premisesThe complaint further allegesthat Respondents actions set forth above committed inorder to undermine the Union and destroy its majoritystatusconstituteunfair labor practices so serious andsubstantial in character and effect that Respondent hasprevented the holding of a fair electionthereby requinng mter alia the issuance of a bargaining order asan appropriate remedyRespondents answer denied the material allegations ofthe complaints and a hearing was held before me on October 1 in Brooklyn New YorkOn the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefsfiled by theGeneral Coicnsel and the Respondent I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a New York corporation having its primcipal place of business at 593 Acorn Street Deer ParkNew York in engaged in the sale and distribution oflucite and related productsAnnuallyRespondent purchased lucite and other goods valued in excess of$50 000which were transported and delivered to itsplace of business directly from points outside New YorkStateRespondent admits and I find that it is an employerenaged in commerce within the meaning of Section 2(2)(6) and (7) of the Act and that the Umon is a labor orgamzation within the meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA The General Counsels caseIn early January Philip Faicco the Union s businessrepresentative received an anonymous call requesting organization of the Respondent A couple of days later onJanuary 5 he visited Respondents facility with UnionRepresentativesDominic Macchia and Joseph Faicco 2They arrived about 7 30 a in and about 8 30 a in beganIAll dates are in 1984 unless otherwise stated2HereafterFaiccowill refer to Philip Faicco276 NLRB No 67 CREST INDUSTRIES CORPspeaking with employees who were reporting to workThe three agents spoke to about 10 workers and Faiccoobtained signed authorization cards from three warehouse employees Thomas Belvezzi Christopher Birdsalland Earl Fuller Faicco told the three men that theyshould complete the cards to apply for union membership and that the cards were needed to request recognition or petition for an electionHe asked when the employees have lunch and was told at noon The threeworkers then went into work about 9 o clock and theunion agents leftAround noontime the union agents returned to Respondent s facility Faicco at first testified that he asked aman standing at a coffee truck in the parking lot for hisidentityFaicco believes that he was a supervisor Faiccothen said that he wanted to talk to the employees andthe man agreed Faicco then went to the warehouse baydoor a short distance away and spoke to four warehouseemployees who were standing there On cross examinationhowever Faicco stated that he met with the employees at the coffee truck and then walked them to thebay doorThe fourth warehouse employeeMichael Barbarawho had not yet signed a card was spoken to by Faiccoand the three other warehousemen They told him thatthey wanted to have 100 percent signed cards when theyrequested recognition and Barbara signed a cardAllfour cards were signed in Faicco s presenceFaicco then suggested to the four employees that hewould request recognition from Respondent and if theUnion was recognized they could negotiate a contractand if not (a) Respondent might agree to a card check bya third party or (b) the Union could petition for an electionThe employees agreed that recognition should berequestedThe four workers and the union representatives thenstepped a couple of feet into the warehouse Faicco toldSupervisor David Taylor that he wanted to see HerbertAdler Respondents presidentFaicco testified thatAdler approached the groupFaicco and Union Agent Macchia introduced themselves and Faicco gave Adler his business card Faiccothen said that more than a majority of the workers choseto become members of the Union and completed cardsfor it and requested that Adler recognize the Union andnegotiate a fair and equitable contract Adler looked atthe four employees and asked Is this what you want? 3The four nodded their heads in an affirmative mannerFaicco who held the cards in his hand asked Adler if hewanted to see their application cards because he coulddemonstrate that the Union represented a majority of theworkersAdler repliedNo adding that he did notwant to talk on the premises but that if they left the facility he would speak to them Faicco agreed and askedthe four workers to accompany him Adler interjectedthat he would speak to the union agents alone Faiccoagreed and the three union agents walked onto the bayplatformAs soon as they did so Adler closed the bay8Macchiatestified that AdleraskedIsthiswhatyou people arelooking for?491door leaving the union agents outside the facility withAdler and the employees insideFaicco stated that he then heard through the doorAdler yellIf you talk to any of those Union peopleagain I m going to fire youFaicco then opened the baydoor stepped 1 or 2 feet into the warehouse and shoutedWho the hell do you think you are threateningthese people? If you fire anyone Ill file unfair laborpractice charges and I 11 throw a picket line4 around theplantAdler said that he did not care and Faicco replied that hebetter carebecause this is a seriousmatter There was shouting back and forth which endedwhen Adler threatened to call the police if they did notleaveThe agents then leftThe following day January 6 Faicco and Macchiamet with the four card signers and told them that theUnion would file a charge because of Adler s threatsFaicco asked the men if they would picket and strike forrecognitionThey replied that they would not strike orpicket because they were afraid for their jobs and askedthat the Union request an election Faicco agreedBetween January 10 and 17 the four employees sentletters to the Union requesting the return of the cardswhich they signed The Union did not send back theircardsOn January 13 the Union filed a charge and a petitionfor an electionOn May 14 the Union requested withdrawal of its petition because a complaint had beenissued in the instant case alleging Respondents refusal tobargain and on May 14 the Regional Director approvedthe request for withdrawalFaicco testified that it is his general procedure inmaking a demand for recognition that (a) he introduceshimself and presents a business card and (b) attempts tohave the unit employees present when the demand ismade so that they hear what is said the employer knowsthat ti a employees support the demand and they cananswer any questions the employer may haveMacchia testified essentially consistently with FaiccoHe corroborated Faicco s changed testimony on crossexamination that at lunchtime on January 5 they theymet the four employees at the coffee truck and walkedto the bay areaB Respondents CaseRespondents presidentHerbert Adler testified thatabout 9 am on January 5 he heard loud noises comingfrom the warehouse Supervisor Taylor told hint thatthere was a problem in the warehouse Adler went tothe warehouse and found an uproar and commotionwith the employees not working and the three unionagents in the warehouse Adler who denied knowingwho the agents were told them to leave They shoutedat him thatWe re the Union We re going to get youand used foul languageAdler stated that everyonewas yelling and screaming at each other Adler at firstdenied but when confronted with his pretrial affidavitadmitted telling the union agents that if they had anything to say they could say it outside the plant AdlerReads picket sign in the transcript 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold them many times to leave but they did not Finallyhe threatened to call the police if they did not go andthey leftAs they left the facility apparently Adler puthis hand on the bay door as if to close it but one agentheld it upMore words were exchanged and Adler againtold them to leave Adler again put his hand on the doorthe union agent let go and the door was closed No oneopened the door after he closed it These events as described by Adler took place within 25 to 30 minutesAdler stated that he had no further contact with theunion agents that day the union agents did not introducethemselvesdid not present a business card did notdemand recognition and did not offer to show him thesigned cards However Adler did not recall if the agentstold him that they had signed cardsAsler denied telling any employee that if he talked to aunion agent he would be dischargedRespondents admitted warehouse supervisor PatrickCarrington testified that on January 5 he saw two unionagents speaking to warehousemen at 8 45 am and thatat 9 am the employees entered the facility and beganwork He further stated that between 9 30 and 10 a in hesaw two union agents inside the warehouse and one inthe bay doorway sometime between 9 30 and 10 amspeaking to the four warehousemen between the openbay door Carrington who could not hear their conversation told the workers the morning break was over butthey continued to speak with the agents SupervisorTaylor told Faicco to speak to the men in the bay doorareaand then left Taylor returned with Adler whospoke with the two union agents but Carrington couldnot at first hear their conversationThe discussion began at a louder than normal tone andafter a couple of minutes Adler told them to leave Thediscourse became progressively louder with much shoutingAdler again told them to leave and they did so andalso engaged in namecallingAs they began to walktoward the bay door Carrington left the area and whenhe returned the bay door was closed He stated that hedid not know whether the union agent reentered thewarehouse after the door was closed but he concededhearing more screaming and shouting after he left theareapresumably at or after the time the door wasclosedCarrington denied hearing the Union request recognition or offer to show the cards to AdlerCarrington stated that on January 6 or 7 employeeBarbarawas frightened and emotionally upset aboutsigning the union card and asked Carrington for adviceCarrington told him that he could not advise himC CredibilityResolutionsThiscase presents a difficult issue of resolving two different versions of the events which occurred at the confrontation betweenAdler and theunion representativesThe Unionswitnesses testifed consistentlythat theysigned up three employees in the morning and retuned atlunchtimewhen theyobtainedthe fourthcard and requested recognition I do not regard as significant thefact that Faicco at first testified that at noon he asked asupervisor at the coffee truck to speak to the employeesbut changed his testimony and stated that he met theworkers at the truck and walked with them to the baydoor In fact Faicco s later testimony is again consistentwith that of Union Agent MacchiaRespondents main argument is that the union agentsaccount is false because according to them their meetmg with Adler occurred about 12 or 12 30 p in duringwhich a coffee truck was present and according to theRespondents witnesses the truck was not there at thattime and did not amve that day until about 1 30 p inHowever this theory does not address the content of themeeting only as to when it occurred It is undisputedthatAdler met the union representatives that day Theunion agents claim it occurred about noon Adler statesthat it took place in the morning The time that it happened is unimportant-what happened is the crucial issueThe version of the two union witnesses is I believeon the whole more credible than that of Adler b Theirtestimonywas consistent straightfoward and candidlydeliveredas for examplewhen Faicco searched hismemory but could not recall if Joseph Faicco waspresent during some of the events They gave detaileddescriptions of the precise conversation between the participantsAdler on the other hand did not give an exactversion using the words spoken between him and thetwo umon agents He stated that there was a commotion shouting screaming and yelling and words were exchangedHe contradicted his pretrial affidavit in an importantmannerHe testified that he did not tell theunion representatives that if they had anything to saythey could say it outside the plant but admitted that hisaffidavit contains that remark which he made This issome support for the union agents testimony that Adlerinvited them to speak with him outside the shop butthen closed the door leaving them outside In additionhe stated that he had no reason to and did not call hisattorney prior to January 5 but conceded that his phonebill lists a call to his lawyer on January 4Moreover his testimony on cross examination is instructive in which he attempted to interpret his affidavitconcerning the responsibilities of the office clerical employees in a manner not warranted by the plain languageof the affidavitwhich statesThe office clerical employees are physically separate from the warehouse employees David Taylorsupervisor picks up orders from the office of merchandisewhich has to be pulled Generally theoffice clerical employees have no working contactwith the warehouse employeesThe following colloquy took place between the General Counsel and AdlerQ Andletme ask my question again In either ofthose affidavits is there any mention of anyoneother thanDaveTaylor [who] picks up the orders' Supervisor Carrington who denied hearing the Union request recogration or offer to show the cards did not have an opportunity to hear theconversations between Adler and the union agents because he testifiedthat he did not hear their conversation CRESTINDUSTRIESCORP493and takes them to the warehouse to show whichmerchandise has to be pulled?A. No, because this was an answer to the ques-tion that was asked and in general-Q. Sir,would you please answer my question yesor no.A. In generalDavid Taylorpicks up the orders,in general.Not all the time.Thisiswhat it states.That David Taylor picks up the orders.I.reject Adler's denial that the, union agents introducedthemselves,tendered a business card,or requested recog-nition.Itwould make no sense for the union agents, inthe circumstances present here in which they representedall of the unit employees to "strongarm"theirway intothe shop and not identify themselves.Theydiscussedwith the employees prior to their entry that they wouldrequest recognition,and that is what they did-with theemployees present.It is also significant to note the Adler did not recall(but did not deny)that the Union told him that they hadsigned cards.In addition, the facts that(a) employee Bar-bara told Supervisor Carrington that he was frightenedand emotionally upset because he signed a union cardand asked him for advice,(b) all employees told theunion agents on January 6 that they were afraid of losingtheir jobs,and (c)all employees requested the return oftheir cards,suggests that the threat to discharge the menoccurred as testified to by the union agents and lendssupport to a finding that the union representatives' ver-sion of the facts should be believed.Finally,Carrington contradictedAdler'stestimonythat there was a commotion before he(Adler) arrived inthe warehouse.Carrington stated that the union'agentsspoke with the employees in such a manner that he couldnot hear their conversation.He also contradicted Adler'stestimony that on Adler's.meeting the union agents therewas much screaming and shouting.Carrington testifiedthat he at first could not hear the discussion between theunion representatives and Adler.Carrington thus essen-tially corroborates the union witnesses'version that theyspoke quietly,with the men at the bay door;requestedSupervisor Taylor to have Adler come to the bay doorarea;and then requested recognition in a civil discussionwith Adler,prior to the time they were shutout of thewarehouse.For all of the above reasons,I credit the testimony ofFaicco and Macchia.j,C. The Unitand the Union'sMajority StatusThe complaint alleges that the followingcollective-bargaining unit is appropriate:All full-time and regular part-time production,maintenance, shipping and receiving employees ofRespondent,employed at its Deer Park,New Yorkjobsite exclusive of all office clerical employees,professional employees,guards, and all supervisorsas defined in Section 2(1) of the Act.'On January 5, there were four warehouse employees,Michael Barbara, Thomas Belvezzi, Christopher Birdsall,and Earl Fuller, and two admitted supervisors, PatrickCarrington and David Taylor. In addition, there were sixclerical employees and two admitted supervisors of theclericals.The General Counsel argues that the unit should notinclude the office clerical workers, while Respondent as-serts that they should be included.Respondent is an importer which receives at its ware-house finished goods from the Orient and,then transportsthem to its customers. Its warehouse. employees unloadtrucks that arrive at its premises; put the articles in theirproper place in the warehouse; pick items in the ware-house and pack them for shipment. They do whatever isnecessary to pull and' ship the orders.The clerical employees work in an office area which isphysically separated from the warehouse by a door.Their duties include general" office tasks such as filing;billing customers; receiving orders by phone from cus-tomers and speaking with customers who have inquiriesconcerningtheirorders.The clerical employees alsowrite orders for merchandise to be handled in the ware-house; prepare the packing slips; check the shipping re-ceipts;and prepare'-bills of lading. They compare thebillsof lading to the bills, compute the United ParcelService charges, and add that figure to the customer'sbill.Occasionally, the clerical employees- will open car-tons of merchandise, remove the items and put labels orstock numbers on them, and replace the goods in thebox.Orders of merchandise to be picked are prepared inthe office. Respondent's president Adler testified that thetwo warehouse supervisors or the office clerical employ-ees mightbring the orders to the warehouse. However,in his pretrialaffidavit,Adler stated that Warehouse Su-pervisor Taylor takes the orders to the warehouse, andthat,generally, the clericals have no working contactwith the warehouse employees.At times when the warehousemen run out of stencilsor labels, they will go into the office and -ask a clericalemployee to prepare additional paperwork so that theorder could be completedThe warehouse employees have lunch from 12 to12:30 p.m. and havea morningand afternoon break of 15minutes each.The clerical . employees have staggeredlunchtimes, from noon through 2 p.m., and do not havethe same breaks as the warehouse employees. A smalllunchroom or kitchen in the officeareacontains a tableand four chairs which the warehousemen, clericals, andcompany officials occasionallyuse, sometimestogether.III.ANALYSIS AND DISCUSSIONThe Alleged Unfair LaborPracticesA. The8(a)(1) AllegationsThe General Counsel alleges that on January 5, Re-spondent (a) interrogated and polled its employees con-cerningtheir union membership,(b) threatened its em-ployees:with discharge to induce them to refrain frombecoming or remaining union members,and (c)threat-ened to call the police unless the union agents left, itspremises. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs set forth, I have credited the testimony of theunion witnesses and found the facts as they stated.The. threat to discharge the employees if they spoke tothe union agents is clearly, unlawful.American.MedicalTransport,272 NLRB 285; 292 (1984).The Board has reaffirmed the test for evaluatingwhether certain -inquiries violate 'the Act as "whetherunder all of the circumstances' the interrogation reason-ably 'tends' to -restrain, coerce, or interfere with rightsguaranteedby the Act.",Rossmore House,-269NLRB1176 (1984) I'am-unable to find that-unlawful' polling orunlawful interrogation occurred here. Upon the demandfor recognition, and the Union's assertion that a majorityof employees signed cards, Adler asked 'the employees,"Is this what you want?" or words to that effect. Al-though the poll was not conducted, with the standardsset forth inStruksnes Construction, Co.,165NLRB 1062(1967),justify the conclusion. that Respondent restrained, co-erced, or interfered with its ,employees'. Section 7 rights.The Union's representatives were present when the pollwas conducted, Union Agent Faicco had the autlioriza-iion cards in his hand and. immediately offered to showthem to Adler to,confirm the employees' affirmative re-sponse to the. poll, and, Faicco's purpose in having theemployees accompany him when he made a demand forbargaining,was to enable the employees to-answer anyquestions the employer might have.Alco Venetian BlindCo.,253 NLRB 1216, 1220 (1981);Red's Novelty Co.;.222NLRB.899 (1976);Bushnell's-Kitchens,222 NLRB. 110(1976).By appearing ' with, the union- representativeswhen they requested recognition, the, employees.-couldtherefore be viewed as _'open and active" union adher-ents, and. as to whom interrogation, about their unionmembership would be -lawful.Rossmore House,supra.Moreover, having been first told that more than a major-ity 'of the employees had signed cards, Adler sought toconfirm that. '-Iaccordingly find that- no unlawful interrogation orpolling of employees occurred.-Adler threatened to call the. police if the union repre-sentatives did not leave the-premises.NLRB v. Babcock & Wilcox Co.,351 U.S. 105 (1956),involved an employer's' refusal to permit distribution ofunion literature by nonemployee union organizers oncompany-owned parking lots. The Supreme Court heldthat there must be an accommodation between .the em-ployees' Section 7 rights to organize and the employer'sright to prohibit its property from being used by outsid-ers.The Courtstated:Accommodation between the two must be obtainedwith as little destruction of one as is consistent withthe maintenance of the other. [351 U.S. at 112.]In defining how the balance ' might be'' struck, the Courtheld that "union organizers who seek to solicit for unionmembership may' intrude on an employer's private prop-erty: if no alternativemeans 'exists'for -communicatingwith the employees."Hudgens v. NLRB,424 U.S. 510,511 (1976).Hudgensinvolved picketing to protest an employer'sfailure to agree to the union's contract demands. Thepicketing occurred at a shopping. center and was en-gaged in by employees' of the store being picketed, al-though they were actually working at the store's ware-house not located in the shopping center. The SupremeCourt emphasized the difference between the picketinginBabcock & Wilcox,conducted by "outsiders," and thatconducted inHudgensby the employees of the picketedstore, and stated that the accommodation between thetwo conflicting rights "may fall at differing points alongthe spectrum depending on the nature and strength ofthe respective Section 7 rights and private propertyrights asserted in any given context." 424 U.S, at 522.On remand, the Board inScottHudgens,230 NLRB414, 416 (1977), in finding that the employer's threat tocause the arrest of the pickets violated the Act, notedthat, inBabcock & Wilcox,the intended audience was theemployees sought to be. organized, and that:[I]f the employees are beyond the reach of reasona-ble union efforts to communicate with them, it isthe employees' right to receive information on theright to organize that is abrogated when an employ-er denies nonemployee union organizers access tothe employer's property. .The Board further noted that:In an organizational campaign, the group of em-ployees whose support the union seeks is specificand often is accessible by means .of communicationother than direct entry of the, union organizers ontothe.,employer's property, such as meeting employeeson the street, home visits, letters, and telephonecalls. [Id.]The Supreme Court made the following observation:Experience with trespassory organisational solicita-tion by nonemployees is instructive in this regard.WhileBabcockindicates that an employer may notalways bar nonemployee union organizers from hisproperty, 'his right to do so remains the generalrule.To gain access, the union has the burden-ofshowing that no other reasonable means of commu-nicating its organizational message to the employeesexists-or that the employer's access rules discrimi-nate against union solicitation. That the burden im-posed on the Union is a heavy one is evidenced bythe fact that the balanced struck by the Board andthe courts under theBabcockaccommodation prin-ciple has rarely been in favor of trespassory organi-zational activity.[Sears,Roebuck & Co. v. Carpen-ters,436 U.S. 180, 205 (1978).]-I accordingly find and conclude that there is no show-ing that the Union lacked an alternative means of com-municating with Respondent's employees, and that a bal-ancing of the conflicting'interests must be struck in favorof Respondent's private property rights, and thus .Re-spondent did not act unlawfully in'threatening to call thepolice if the union agents did not leave its premises. - CREST INDUSTRIES CORP495B. The 8(a)(5) Allegations1The unitThe warehousemen, which is the only classification ofemployees employed in the unit sought by the GeneralCounsel, perform traditionalwarehousemen tasks- theunloading, storage, selection, and shipping of merchan-dise.The warehousemen share virtually no community ofinterestwith the office clerical employees. They work inthewarehouse, which is separate from the office. Theyare separately supervised and perform job functions dis-similarto those of the office clericals, who perform clas-sic office clerical functions. Thereisminimalcontact be-tween the two groupsand nointerchange.InstitutionalFood Services,258 NLRB 650, 651 (1981);Sears,Roebuck& Co., 235 NLRB 678, 679 (1978). The occasional, mini-mal involvement between the clericals and warehouseemployees, such as bringing orders to the warehouse, un-packing, marking and packing cartons, and preparing pa-perwork, cannot serve to provide a community of inter-est between those two groups of employees.Wickes Fur-niture,255 NLRB 545, 548 (1981);Jacques Syl Knitwear,247 NLRB 1525, 1533-34 (1980), I accordingly find thatthe appropriate bargainingunit,as set forth in the com-plaint, properly excluded office clerical employees, andent share no community of interest with the warehouseemployees and are therefore not includible in the unit de-manded or alleged.The Union's majority status -Respondent objects to the cards of Birdsall and Fulleron the ground that their cards are dated "1/5/84" buthave the "4" written over a "3." It is clear that the cardswere signed on January 5, according to the undisputedtestimony of the union witnesses, and that "83" was firstwritten by inadvertence. The cards could not have beensigned in January 1983 since the two employees werenot employed at that time In these circumstances, "themere correction of the date . . . does not destroy its va-lidity."Standard-Coosa-Thatcher, Inc.,257 NLRB 304,310 (1981).Respondent further attacks all four cards on theground that the employees revoked their authorizationcards by requesting the 'return thereof from the Union..As set forth above, all four card signers sent letters totheUnion between January 10 and 16 requesting thereturn of their cards.An employee seeking to revoke an authorization card,and thereby preclude the card from being counted in de-terminingthe issue of majority status, must actuallynotify theunionof that desire prior to the demand forrecognition.Photo Drive Up,267 NLRB 329, 364 fn. 224(1983). Thus, since the four employees did not attempt torevoke their designations of the Union as their bargain-ing agentprior to January 5, the date of the demand forrecognition, their attempted withdrawals did not causethe invalidity of their authorization for the purpose 'of es-tablishing the Union's majority as of January 5.All four cards were signed in Faicco's presence andwere authenticated by him. The cards unambiguously au-thorize the Union to represent the employees regardingcollective bargaining Inasmuch as the four warehouse-men who signed cards constitute the entire bargainingunit, I find. and conclude that on January 5 the Unionrepresented a majority of the employees in such unit.3Respondent's obligation to recognize and bargainIn the complaint, argument at the hearing, and in herbrief, theGeneral Counsel urges that Respondent befound to be obligated to bargain with the Union pursuanttoNLRB v. Gissel Packing Co.,395 U.S. 575 (1969). TheSupreme Court there approved the issuance of bargain-ing orders in "exceptional" cases marked by "outra-geous" and "pervasive" unfair labor practices, or "in lessextraordinary cases marked by less pervasive practiceswhich nonetheless still have the tendency to underminemajority strength and impede the election process." I amunable to find that a bargaining order is warranted underthis theoryThe only unfair labor practice I have foundisa single threat to discharge the employees if theyspoke to union representatives. The sole threat is neitherso extensive in nature nor so pervasive in character as to,preclude the holding of a fair election.However, I find that Respondent is obligated to bar-gain with the Union based on the poll it took of its em-ployees upon the demand for bargaining. The complaintalleges that Respondent refused to bargain by polling itsemployees in which it "determined that a majority of theemployees wished to be represented by the Union "The Board, inGreen Briar Nursing Home,201NLRB503 (1973), summarized the applicable law with respectto Respondent's obligation to bargain.InLinden Lumber[190 NLRB 718 (1971)] and ourlaterdecision inSullivanElectricCompany,199NLRB 809 (1972), we made it clear that an employ-erwill not be found in violation of Section 8(a)(5)of the Act solely upon the basis of his refusal toaccept union-proffered evidence of majority statusother than the results of a Board election, unless hisconduct precluded resort to an election. In thosecases we pointed out that an election will be pre-cluded by substantial employer misconduct in viola-tion of the Act, by an employer's action in agreeingupon another method of ascertaining whether aunion majority existed,or by an employer's conductof a poll of employees which establishes the existence ofa majority.[Emphasis added.]Ihave found above that, after the Union requestedrecognition, Respondent's president Adler turned to thefour assembled employees and asked, "Is this what youwant?" or "is this what you people are looking for?" Themen then nodded affirmatively.6 That Adler understood6Their silent,but clear confirmation that they desire to be representedby the Union is sufficient to find that they wished union representationGregory Chevrolet,258 NLRB 233, 239 (1981) 496DECISIONS OF-NATIONAL LABOR RELATIONS -BOARDthe,employees'action as desiring union representation isdemonstrated by the events which immediately followed.He asked the union agents to step outside,closed thedoor behind them,and proceded to threaten his employ-ees with discharge if they spoke to the union representa-tives.The Board states in E. S.Merriman&Sons,219NLRB 972, 973 (1975):-It is well settled that an employer who elects topollor interrogate his employees following aunion's demand for recognition is bound by the re-sults of that poll. An employer who undertakes hisown substitute for a Board-conducted election andthereby confirms the union's claim of -majoritystatus,may not thereafter decline to bargain withthat union.He cannot repudiate the route he himselfhas selected to test the union's majority claimmerely becausethe results are not to his liking.... Respondents,having thus confirmed theUnion's claim of majoritystatus,were "stuck" withthe results. Accordingly, we find that by refusing torecognize and bargain with the Union on and afterApril 10, Respondents have violated and continueto violate Section 8(a)(5) and (1) of the Act.Iaccordingly find and conclude that uponlearningthat a majority of the unit employees desired union rep-resentation, Respondent was bound by the results -of thepoll and was obligated to comply with the Union'sdemand for exclusive recognition and bargaining.' Be-cause Respondent failed to do this, I find that it violatedSection 8(a)(5) of the Act.English Bros. Pattern & Found-ry, 253 NLRB 530, 535 (1980);Direct Image Corp.,, 233NLRB 365, 371-372 (1972). --CONCLUSIONS OF LAW1.Respondent is, and has been at all material times, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. `2.The Union is a-labor organization within the mean-ing of Section2(5) of the Act.3.By refusing on and after January 5, 1984, to recog-nize and bargain collectively with Local 1922, Interna-tionalBrotherhood of ElectricalWorkers,AFL-CIO(Local 1922),as the exclusive bargaining representativeof its employees in the appropriateunitset forth below,Respondent has engaged in and is engaging in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act. The appropriateunit is:All full-time and regular part-time production,maintenance,shipping and receiving employees ofRespondent, employed at its Deer Park, New Yorkjobsite, exclusive of all office clerical employees,professional employees, guards and supervisors asdefined in Section2(11) of the Act.4.By threatening to discharge employees if they spoketo union representatives,Respondent has violated Sec-tion 8(a)(1) of the Act.The fact that the poll wasnot unlawful does not change this result.English Bras,mfrs ,5.Respondent has not otherwise violated the Act.6.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and'desist therefrom and to take cer-tain affirmative -action designed to effectuate the policiesof the Act.Having found that Respondent on and after January 5,1984, has failed and refused to recognize and bargainwith the Union in violation of Section 8(a)(1) and (5)_ of-the Act, it will be recommended that Respondent, on re-Union as the exclusive bargaining agent of its employeesand, if an understanding is reached,embody same in awritten, signed agreement.---On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDER -The Respondent,CrestIndustriesCorp.,Deer Park,New York,itsofficers,agents, successors,and assigns,shall1.Cease anddesist from(a) Refusing to recognizeand bargain collectively withLocal 1922,InternationalBrotherhood of ElectricalWorkers, AFL-CIOas the exclusive bargaining repre-sentative of its employees in the followingappropriateunit:--All full-time and regular part-time production,maintenance,shipping and receiving employees ofRespondent, employed at its Deer Park, New Yorkjobsite, exclusive of all office clerical employees,professional employees, guards and supervisors asdefined in Section 2(11) of the Act.to union representatives.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the polices of the Act.--(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and,if an understanding is- reached,embody the un-derstanding in a signed agreement.(b) 'Post'at its place of business in Deer Park, NewYork, copies of the attached notice marked "Appen-6 If no exceptions are filed as providedby Sec. 102.46 of theBoard'sRulesandegulations,,conclusions,and recommendedOrdershatas provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses- CREST INDUSTRIES CORPdix 9 Copies of the notice on forms provided by theRegional Director for Region 29 after being signed bytheRespondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all places where notices to employees are customanly posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered defaced or covered by any othermaterial(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS ALSO RECOMMENDED that the complaint be dismissed insofar as it alleges violations of the Act not specifically found hereinIf this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this notice497WE WILL NOT refuse to recognize and bargain in goodfaithwithLocal 1922 International Brotherhood ofElectricalWorkersAFL-CIO as the exclusive collecLive bargammg agent of our bargaining unit employeesAll production maintenance shipping and receivingemployees of Respondent employed at its DeerPark New York plant exclusive of all office Glencal employees professional employees guards andall supervisors as defined in Section 2(11) of theActWE WILL NOT threaten our employees with dischargeif they speak to union representativesWE WILL NOT in any tike or related manner interferewith restrain or coerce employees in the exercise of therights guaranteed them under Section 7 of the ActWE WILL on request recognize and bargain withLocal 1922 International Brotherhood of ElectricalWorkers AFL-CIO as the exclusive collective bargainmg agent of our employees in the bargaining unit setforth above and if an understanding is reached embodysuch understanding in a signed agreementCREST INDUSTRIES CORP